Kirkpatrick, C. J.
— This is an action brought upon the judgment above mentioned, entered before Justice Van Riper, and the only objection of any weight raised against it is, that the justice has [272] given judgment for more money than the plaintiff demands, in his state of demand filed. He demands the amount of the judgment before Justice Van Riper, viz.: $52.16, of debt, and $1.63, of costs, making in the whole, $53.79. To this the justice adds, $2.71, for interest, from the time of the entry of said judgment.
This, in itself, is certainly very just; but the question is, as to its legality. The plaintiff might have entered a remittitur as to the excess, and then his judgment would have been well enough. But as it is, though 1 have great reluctance in reversing a judgment which is manifestly right in the substance of the thing, I think it is contrary to principle. If a plaintiff may recover $2 more than his demand, he may also recover $20 more. And the old principle once being broken down, and a new practice let in, it is not to be foreseen what confusion, fraud, and injustice it might lead in its train. For this cause, I think there must be a reversal.
Rossell, J.' — 'Concurred.
[f] Pennington, J.
— The judgment on which this action *354was founded, being reversed, this judgment must fall with it, if there were no other cause.
Hornblower, for plaintiff.
Judgment reversed.